Title: To James Madison from an Unidentified Correspondent, 10 October 1812
From: 
To: Madison, James


SirOctr. 10th. 1812 Virginia
It is one of the greatest blessings of our republican Goverment and administration; the Ease, and facility with which, any man can approach the chief magistrate of the nation; and however weak he may be in his political opinions, if he has the love of his Country at heart, it will be a free pasport to his president, under these considerations I have taken the liberty to suggest some few Opinions with gr[e]at defference and respect to your excellencys better opinions and judgment; indeed, I have never thought you have erred in any single instance in the Various departments you have filled, I have had the presumption, to think that your predecessors did err altho great and Good men, in a point or two, but without a compliment I have never thought so of you; their is a firmness, and decission in your Charactor, that has never been possessed by even Genl Washington or Mr Jefferson in so emminent a degree, this is not only my opinion, but the Stern republican opinion of the nation. I know full well that all matters, and things coming immediately under yr cognizance will go on well, and I think it is very hard that any president of the U States should be responsible for the agents of the government in all its ramifications and I think also that the nation ought not complain on every little disaster; it is the chance of war, and we must, and ought to calculate, on ⟨Sceares?⟩, and changes, no president ought to be blamed for the treachery, or cowardice of a General. Gen Washington had his Arnold; but you are not sensured by any Patriot, or man of Honour in the U States but the cry is raised by Traitors, tories, Randolphits, and Burrites and the friends of D, W, Clinton, to promote his Election have joined in the cry, but I hope in God they will all be made to cry in earnest the first monday in November next or as soon there after as they can hear of the election in the different States. I am astonished that the martials in the different states do not take the Alian Enemies for their are a great many, and send them, ought of the country, if congress does not make some wholesome provisions relative to the tories, and traitors, at the next session, I am convinced the people will tare & feather, them, cane, & kick them, out of the country. We are astonished that Aaron Burr should be permitted to come, and remain in peace in this country, after his treason, he comes into the very face of justice, but I veryly believe if he was to come before the Chief justice of the united States; before he would have him taken on his recognizance and sent for trial, he would dine with him as he once did at Wickham’s when he was brought before him to be tried for high treason; You may rely upon it Sir that if Aaron Burr is not taken up soon, that the Tories and traitors, will complain and say, that the government wants Energy and can not stand, as it wants Energy to bring a traitor to punishment, for what will not Tories and traitors do & say I expect that Ad. Warren & Sir Sydney Smith will soon be here, to make offers of peace, I have just been reading, that in the year, 1778 the Earl of Carlisle, William Eden, Eqr. and George Johnstone, arrived at philadelphia the begining of June as commissioners for restoreing peace, between G Britain & America; but the Government of America refused to treat with the british commissione[r]s unless the independance of the united states was acknowledged, or the Kings fleets and armies were withdraw[n] from America So in the same spirit we hope that the Goverment of the united States will demand of England the acknowledged right of the liberty of the seas, the giving up of our unfortunate seemen impressed on board of british ships of war, and a Stipulation that they will not impress any m⟨ore?⟩ then and not til then, [illegible] I hope the president will attend to any propositions that the commissioners may make until thos⟨e⟩ points are first conceaded in the mean time I hope the war will be carried on both by sea, and land with the greatest forse and vigoar, Harrison, Dearborn, & Bloomfield will soon be in sufficent forse to carry every thing before them the invasion of Canada will not be delayed I hope a moment, Harrison say’s he will take Malden before chrismass and Dearborn and Bloomfield will do as much so that when all the forse of the different divisions of the army is united they will give the finishing blow to Quebeck. I am your excellency’s most Obedient humble Servant
A True Madisonian
